Porter, J.
(dissenting) : A party is presumed to have been prejudiced who has been denied the right, guaranteed by the statute, by the common law and by every principle of justice, to a trial before a judge in no way personally interested in the result of the litigation. Many courts have held that the presumption of prejudice is conclusive. (Hewitt and others v. Follett, imp., 51 Wis. 264; Evans v. Evans, 105 Ind. 204, 211; Ferguson v. Davis County, 51 Iowa, 220, 224; Estate of White, 37 Cal. 190; Oakley v. Aspinwall, 3 N. Y. 547. See, also, Powers v. Reynolds, 89 Ky. 259, 262.)
In the opinion in Estate of White, supra, it was said:
“It is no answer to the disqualification arising from interest in the proceedings to say that the decision in the cause was correct. The statute does not say that the judge is disqualified to decide erroneously, but that he shall not decide at all, except to arrange the calendar and the order of business, or to change the venue.” (37 Cal. 192.)
Our statute is not worded the same as that of California, but beyond question means precisely the same thing. The result of the doctrine declared in the majority opinion is that a judge who is interested in a case may deny an application for a change of venue on that ground and proceed with the trial as if he were in every respéct competent, and, if he succeeds in trying *691the case without error, the judgment must be affirmed. This, in my opinion, exalts the doctrine that reversible error must appear to have been prejudicial above a principle which is of far greater importance to the profession and to society, and which was said by the court in Oakley v. Aspinwall, supra, “is necessary in order to preserve the moral dignity of courts and the due administration of justice.” (3 N. Y. 554.) There doubtless are rare instances, as in Robinson v. Melvin, 14 Kan. 484, where it conclusively appears that no prejudice 'could have resulted to the party complaining, and where, under the peculiar circumstances, the court might be justified in affirming the judgment notwithstanding the error of the court in denying the application for a change of venue. Thus, if in an affidavit for attachment the only grounds relied upon were that the de-fendant was a foreign corporation, and there was record evidence (upon which we are as competent to pass as the trial judge) demonstrating conclusively that the defendant was a resident corporation, it would perhaps become the duty of the court to disregard the error and affirm a judgment dissolving the attachment; but the doctrine of Robinson v. Melvin, supra, which is relied upon in the opinion, ought not to be extended beyond the narrow facts to which it applies. Besides, in this case we can not say that it conclusively appears that the defendants were not prej udiced. They offered no evidence in support of the facts alleged in their answer as a defense to the action. They merely cross-examined the plaintiff, who was the only witness, testifying. They were not bound by anything to which he testified on cross-examination, and are in the same' situation, in my opinion, as though they had stood upon, their right to a trial before a disinterested judge and had refused to offer any testimony. In the case of Jones v. Insurance Co., ante, p. 44, arising on exactly the same state of facts as this case, we held that the court committed error in refusing the change of venue- *692and that he should not have tried the case. These cases, arising out of the same transactions, were tried before the decision reversing that case was announced. The same question was before the court then, and it was stated in the opinion:
“After the motion for a change of venue was denied, a trial was had to a jury, and no question is raised as to the fairness of the court in its rulings on the introduction of evidence or in giving or refusing of instructions to the jury. Still, the judgment must be and is reversed, and the case is remanded with instructions to grant a change of venue.” (p. 52.)
I am satisfied with the correctness of the conclusions arrived at there and am not ready to overrule that case. It is true that our attention was not directed at that time to the case of Robinson v. Melvin, 14 Kan. 484, but Mr. Justice Smith, in his dissenting opinion in this case, has noted the distinction between the cases. To say that in a case of this kind the judgment must affirmatively show that the complaining party has been prejudiced is not, in my opinion, a safe rule to establish.
Benson, J., not sitting.